Citation Nr: 1608563	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to additional compensation benefits for a dependent child.

2.  Entitlement to special monthly compensation due to the need for aid and attendance.

3.  Whether the Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran was scheduled for an additional hearing in January 2016.  The Veteran's spouse submitted a statement that the Veteran was unable to attend the hearing due to his inability to travel.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to special monthly compensation and whether the Veteran is mentally competent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2003 decision, the Board denied entitlement to additional compensation benefits for a dependent child.

2.  The Veteran was notified of the January 2003 decision and his appellate rights; he did not file an appeal following the January 2003 decision, and there was no new and material evidence received within one year of its issuance.

3.  The evidence submitted since the Board decision in January 2003 related to the Veteran's claim for additional compensation benefits for a dependent child consists of statements from the Veteran that his daughter, C.C, the natural mother of his adopted children, had moved abroad and no longer resides in the Veteran's home.

4.  The evidence received since the January 2003 Board decision is cumulative and redundant of the evidence of record.


CONCLUSION OF LAW

1.  The January 2003 Board decision denying entitlement to additional compensation benefits for a dependent child is final.  New and material evidence has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letters sent to the Veteran in May 2005.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The May 2005 letter informed the Veteran of the laws regarding the requirement of new and material evidence to reopen and final denial.  

During the January 2014 hearing, the undersigned Veterans Law Judge clarified the issue on appeal, and the VLJ conducted the hearing so as to elicit testimony from the Veteran with respect to the facts and applicable law.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
Child adopted under foreign law

(1)  General. The provisions of this paragraph are applicable to a person adopted under the laws of any jurisdiction other than a State.  The term "State" is defined in 38 U.S.C. 101(20) and also includes the Commonwealth of the Northern Mariana Islands.  The term "veteran" includes, for the purposes of this paragraph, a Commonwealth Army veteran or new Philippine Scout as defined in 38 U.S.C. 3566. 

(2)  Adopted child of living veteran.  A person residing outside any of the States shall not be considered to be a legally adopted child of a veteran during the lifetime of the veteran unless all of the following conditions are met. 

(i) The person was less than 18 years of age at the time of adoption. 

(ii) The person is receiving one-half or more of the person's support from the veteran. 

(iii) The person is not in the custody of the person's natural parent unless the natural parent is the veteran's spouse. 

(iv) The person is residing with the veteran (or in the case of divorce following adoption, with the divorced spouse who is also a natural or adoptive parent) except for periods during which the person is residing apart from the veteran for purposes of full-time attendance at an educational institution or during which the person or the veteran is confined in a hospital, nursing home, other health-care facility, or other institution.  38 C.F.R. § 3.57 (e) (2015).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).


New and Material

In January 2003, the Board denied entitlement to additional compensation benefits for a dependent child.  The decision is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2015).

The claim for entitlement to additional compensation benefits for a dependent child may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since January 2003) relates to an unestablished fact necessary to substantiate the claim.

The records before VA at the time of the prior denial included the Veteran's statements that he has adopted B.C. (born in December 1996) and K.M. (born in November 1997).  Additionally, the Veteran submitted an October 2000 adoption decree that indicate the Veteran and his spouse are recognized under Philippine law as the adoptive parents of B.C. and K.M.

The record before the Board in January 2003 also indicated that the Veteran's daughter, B.C. and K.M.'s biological mother, lived with the Veteran and that it is she who will care for these children upon the death of her parents.  The October 2000 adoption decree makes it clear that her parental role and custody of the children was not severed by this adoption.

In essence, at the time of the prior denial, the record indicated that the adoption of B.C. and K.M. resulted in a situation where the children were still living with their natural mother.  The Board denied the Veteran's claim based on the October 2000 adoption decree's clear statement that B.C. and K.M.'s biological mother will care for these children upon the death of her parents.  Stated differently, her parental status had not been severed.

Since the last decision, the Veteran has submitted an April 2006 statement that B.C and K.M.'s natural mother had moved out.

The Veteran has submitted an July 2006 statement that B.C and K.M.'s natural mother had moved out and was living in the same community and would visit B.C. and K.M. once a week.

The Veteran submitted a February 2009 statement that that B.C and K.M.'s natural mother now lives abroad, provides approximately 10 percent of the support necessary to care for B.C. and K.M., visits her children once a year, and that the Veteran's spouse is B.C. and K.M.'s primary caregiver.

The Veteran's April 2006, July 2006, and February 2009 statements do not indicate that B.C. and K.M.'s custody and parental situation have been modified from the arrangement specified in the October 2000 adoption decree.

Here, new and material evidence has not been submitted.  This evidence does not cure the prior evidentiary defect under 38 C.F.R. § 3.57 (e)(iii) because the Veteran has not submitted any evidence that B.C. and K.M.'s biological mother has relinquished her parental rights in the event of the Veteran and his spouse's death or that B.C. and K.M.  The fact that she may have moved is not controlling.  Since that decision, the evidence associated with the claims file is not material and the claim is not reopened.


ORDER

The application to reopen the claim for entitlement to additional compensation benefits for a dependent child is denied.


REMAND

The Board notes that the Veteran has authorized VA to obtain updated treatment records from Dr. M.A., M.D. in December 2015.
Further, the Veteran authorized release from Dr. A.E., M.D. in October 2014.  The RO has not made any attempt to obtain these records.  38 U.S.C. 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).

A December 2015 hand-written statement from Dr. M.A, M.D. notes that the Veteran is bedridden, blind, and needs help with activities of daily living such as bathroom, nutrition, and dressing needs.  Additionally, Dr. M.A. noted that the Veteran is unable to ambulate.

The Veteran was last examined by VA in March 2006.  (The AOJ did order an"A and A" examination in December 2015.  The Board finds that an additional VA examination is necessary to address whether the Veteran is in need of aid and attendance and is competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If necessary, request updated authorizations for the release of medical information from the Veteran for any healthcare providers who have treated him.

2.  Thereafter, request records from any providers that the Veteran authorizes the release of medical information.

3.  After the records referenced above are obtained, secure an opinion based on review of the claims file as to the Veteran's self-care capabilities (an And A examination).



The examiner is also directed to provide an opinion as to whether the Veteran, because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.

4.  Readjudicate the issue on appeal. If any benefit 
sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


